Citation Nr: 0510462	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  01-06 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for coronary artery 
disease, status post myocardial infarction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to July 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Little Rock, Arkansas Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied, in pertinent part, 
the benefit sought on appeal.

A development memorandum was prepared in January 2003.

In October 2003, the Board remanded the case for further 
development.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  There is no evidence of coronary artery disease during 
the veteran's active military service, or within one year 
following service, and the preponderance of the evidence is 
against a finding that the veteran's current coronary artery 
disease is related to his military service.  


CONCLUSION OF LAW

Coronary artery disease was not incurred in or aggravated 
during service, and arteriosclerosis may not be presumed to 
have been incurred during service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

By letters dated in March 2001, April 2004, and August 2004, 
the RO advised the veteran of the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  The veteran was 
advised that VA would make reasonable efforts to help him get 
the evidence necessary to substantiate his service connection 
claim for coronary artery disease, but that he must provide 
enough information so that VA could request any relevant 
records.  The veteran was advised of the evidence received 
and was requested to provide authorization for the release of 
any additional private medical records.  The veteran was also 
asked to identify any additional information or evidence that 
he wanted VA to try and obtain.  

The March 2000 rating decision, the June 2001 statement of 
the case (SOC), and the November 2004 supplemental statement 
of the case (SSOC), collectively notified the veteran of the 
relevant laws and regulations and essentially advised him of 
the evidence necessary to substantiate his service connection 
claim for coronary artery disease.  The November 2004 SSOC 
specifically set forth the regulations pertaining to VA's 
duty to assist, thus notifying the veteran of his and VA's 
respective obligations to obtain different types of evidence.  
These documents also advised the veteran of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for denial.  

Private medical evidence from Dr. Warren, Dr. Frais, Dr. 
Grose, and the National Park Medical Center are associated 
with the claims folder.  Service medical records and 
treatment records from the VA medical facility in Little Rock 
are also of record.  

In May 2001, the veteran was afforded a VA examination by an 
internal medicine specialist.  Subsequently, the veteran and 
his representative asserted that an additional examination 
should be conducted by a VA cardiology specialist, as opposed 
to an internist.  According to an April 2002 report of 
contact, the chief of the Compensation and Pension 
Examinations Unit indicated that a VA cardiologist was not 
available and that Dr. Pyle, the physician who conducted the 
examination, is a certified internist and is more than 
qualified to conduct the veteran's examination.  Thus, the 
Board does not find that an additional examination is 
warranted.  

The veteran indicated that after he retired from the service, 
he was treated for chest pains at Baptist Memorial Hospital 
beginning in August 1990.  According to an April 2003 letter, 
the RO requested that the veteran complete and sign a VA Form 
21-4142, Authorization and Consent to Release Information to 
the VA, for Baptist Memorial Hospital.  In May 2003, the 
veteran responded to the RO's letter and attached various 
consent forms for other private medical evidence, however he 
did not submit an authorization form for Baptist Memorial 
Hospital.  Consequently, VA is unable to request these 
records.  

Furthermore, according to the veteran's statement, received 
by the Appeals Management Center in December 2004, he 
identified treatment for gastric reflux by Dr. Matthews, a 
gastroenterologist, beginning in 1995, and submitted an 
authorization form.  The Board finds that any medical 
evidence from Dr. Matthews, a gastroenterologist, which would 
be dated about 4 years after service, would be irrelevant to 
the issue of service connection for heart disease and would 
not affect the outcome of this decision.  Accordingly, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Service Connection Claim

The Board has reviewed all evidence in the veteran's claims 
folder, which includes, but is not limited to service medical 
records, his contentions, private medical evidence, and VA 
treatment records and examination reports.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show.  

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  There must be medical evidence of 
a current disability, medical or lay evidence of in-service 
incurrence or aggravation of a disease or injury, and medical 
evidence linking the current disability to that in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

When a chronic disease such as arteriosclerosis becomes 
manifest to a degree of 10 percent within one year of the 
veteran's discharge from service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002).  

It is the responsibility of the Board to review all the 
evidence of record and reach a conclusion by applying the 
standard of review set forth above.  The United States Court 
of Appeals for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  "It is not error for 
the BVA to favor the opinion of one competent medical expert 
over that of another when the Board gives an adequate 
statement of reason or bases.  It is the responsibility of 
the BVA, . . . to assess the credibility and weight to be 
given to evidence."  Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

The Board acknowledges the veteran's opinion to the effect 
that his cardiovascular disability is related to his period 
of active service, however, as a layperson, he is not 
competent to provide medical etiology opinions.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Board must assess 
the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the claimant.  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.

Private medical evidence and VA medical evidence confirm a 
diagnosis of coronary artery disease, status post coronary 
artery bypass grafts, thereby satisfying the first element of 
the veteran's service connection claim.  

Service medical records show a history of intermittent chest 
pain, primarily in the sternum area.  At one instance, in 
December 1987, the veteran was diagnosed with muscular chest 
pain and the examiner noted that there was no historical 
evidence to suggest a cardiac etiology.  In March 1988, the 
veteran underwent an electrocardiogram (EKG) and a treadmill 
stress test.  There were no ischemic changes shown on 
exercise and recovery EKG.  The examiner noted that the 
stress test was essentially normal and exercise tolerance was 
excellent.  While the May 1990 retirement examination report 
shows elevated cholesterol and triglycerides, there were no 
complaints, treatment, or diagnoses related to the 
cardiovascular system and chest x-rays were negative.  

On review, although the veteran had complaints of chest pain 
in service, there is no evidence of in-service cardiovascular 
pathology.  The Board acknowledges that the examiner noted a 
drop in blood pressure late in exercise during the March 1988 
stress test and that such a drop "may be seen occasionally 
in patient's with heart disease."  Despite this concern, 
however, the Board observes the stress test was essentially 
normal.  

Post service, in September 1990, the veteran underwent a VA 
examination.  His cardiovascular system and chest x-rays were 
normal.  In June 1998, x-rays of the veteran's chest were 
negative.  In December 1998, the veteran was diagnosed with 
hypertension by a private physician.  Coronary artery disease 
was diagnosed in July 1999, approximately nine years 
following his discharge from service.  At that time, the 
veteran underwent a 2-vessel grafting because of evidence of 
EKG changes and elevated cardiac enzymes, consistent with non 
Q-wave anterior wall myocardial infarction.  

With regard to the question of whether the veteran's current 
coronary artery disease is related to service, the Board 
recognizes the favorable opinions submitted by Dr. Warren and 
Dr. Frais, both private physicians.  

According to an October 1999 statement, Dr. Warren noted that 
the veteran's subendocardial myocardial infarction was due to 
his coronary artery disease.  Dr. Warren stated that there 
was no way to determine the onset of the veteran's disease 
but indicated that it had developed and progressed over many 
years and would continue to progress in the future.  

According to an April 2001 statement, Dr. Frais stated that 
the cause of the veteran's myocardial infarction was coronary 
artery disease and noted that the duration of the disease 
process was difficult to assess.  He presumed that the 
coronary artery disease had been present for many years and 
quite conceivably for over 10 years.  

The unfavorable evidence in this case consists of the opinion 
of the May 2001 examiner who concluded that the veteran's 
current heart disease is not related to service.  The 
examiner observed the multiple episodes of chest pain in the 
1970's and 1980's, but noted that the EKG's were always 
normal and a stress test for ischemia in 1988 was normal.  
The examiner noted that the first evidence of an abnormal EKG 
was not present until July 1999.  

The Board is inclined to give greater weight to the VA 
examiner and finds that the preponderance of the evidence is 
against a finding of service connection for coronary artery 
disease, status post myocardial infarction.  First, in 
arriving at the conclusion that the veteran's coronary artery 
disease was not related to service, the VA examiner had the 
opportunity to review the claims folder, to include the 
service medical records and the private opinions of Dr. 
Warren and Dr. Frais.  In contrast, there is no indication 
that either Dr. Warren or Dr. Frais reviewed the claims 
folder or the service medical records, therefore their 
opinions are considered less-informed.  Second, the Board 
notes that both Dr. Warren and Dr. Frais acknowledged that 
the onset of the veteran's heart disease was difficult to 
assess.  The Board further notes that the fact that the 
veteran's heart disease had developed "over a period of many 
years" does not necessarily mean that the coronary artery 
disease manifested during service or within the first post 
service year.  Third, the Board has considered Dr. Frais' 
statement noting that the veteran's heart disease had been 
present "quite conceivably" for over 10 years.  This 
suggests a possibility and does not indicate a 50 % or 
greater probability that would counter the May 2001 opinion. 
While the veteran had a history of intermittent chest pain 
during service, the Board reiterates that the service medical 
records are negative for any cardiac pathology.  Dr. Frais 
does not provide supporting rationale and failed to point to 
particular service medical evidence.  While the Board may not 
ignore a medical opinion, it is certainly free to discount 
the relevance of a physician's statement.  See Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).  

The Board concludes that the veteran's claim for service 
connection for coronary artery disease, status post 
myocardial infarction, must be denied.  As the preponderance 
of the evidence is against the veteran's claim for service 
connection, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).




ORDER

Entitlement to service connection for coronary artery 
disease, status post myocardial infarction, is denied.




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


